Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 29, 2019

                                      No. 04-19-00085-CR

                                      Jordan NETHERLY,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR11494
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        Appellant, proceeding pro se, seeks to appeal the denial of her post-conviction
application for writ of habeas corpus filed pursuant to article 11.07. See TEX. CODE CRIM. PROC.
ANN. art. 11.07, § 3(a). Under the exclusive procedure outlined in article 11.07, only the
convicting trial court and the Court of Criminal Appeals have jurisdiction to review the merits of
a post-conviction habeas petition; there is no role for the intermediate courts of appeals in the
statutory scheme. Id. art. 11.07, § 5 (providing “[a]fter conviction the procedure outlined in this
Act shall be exclusive and any other proceeding shall be void and of no force and effect in
discharging the prisoner”). Only the Court of Criminal Appeals has jurisdiction to grant post-
conviction release from confinement for persons with a felony conviction. TEX. CODE CRIM.
PROC. ANN. art. 11.07, § 3; Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); In re
Stone, 26 S.W.3d 568, 569 (Tex. App.—Waco 2000, orig. proceeding). The intermediate courts
of appeals have no jurisdiction over post-conviction writs of habeas corpus in felony cases. Bd.
of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481,
483 (Tex. Crim. App. 1995) (orig. proceeding); see In re Coronado, 980 S.W.2d 691, 692 (Tex.
App.—San Antonio 1998, orig. proceeding); Ex parte Ngo, No. 02-16-00425-CR, 2016 WL
7405836, at *1 (Tex. App.—Fort Worth Dec. 22, 2016) (mem. op., not designated for
publication) (appeal dismissed for lack of jurisdiction).

        Accordingly, it is ORDERED that appellant show cause in writing within fourteen (14)
days from the date of this order stating why this appeal should not be dismissed for lack of
jurisdiction.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court